 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPillowtex Corporation and International Brotherhoodof Firemen & Oilers. Case 10-CA-13407March 15, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn November 16, 1978, Administrative Law JudgeRobert W. Leiner issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief,and has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Pillowtex Corporation,Atlanta, Georgia, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, except that the attached notice issubstituted for that of the Administrative Law Judge.I Although we adopt the Administrative Law Judge's conclusions in full,we disagree with his characterization of the events of January 1978 herein as"impasse." Inasmuch as the Administrative Law Judge has correctly foundthat Respondent had bargained in bad faith, we need not pass upon the issueof impasse.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were representedand afforded the opportunity to present evidence insupport of their respective positions, it has beenfound that we have violated the National Labor Rela-tions Act in certain respects and we have been or-dered to post this notice and to carry out its terms.WE WILL NOT refuse to bargain collectivelywith International Brotherhood of Firemen &Oilers, the Union, as the exclusive representativeof all employees in the appropriate unit de-scribed below, and, if an agreement is reached,embody it in a signed contract. The appropriateunit is:All production and maintenance employeesemployed by us at our plant located in At-lanta, Georgia, but excluding the expediter, alloffice clerical employees, professional employ-ees, guards and supervisors as defined in theAct.WE WILL NOT discriminate against unfair la-bor practice strikers by failing to reinstate themimmediately upon their unconditional requesttherefore.WE WILL NOT in any other manner interferewith, restrain, or coerce any of our employees inthe exercise of their rights to engage in activitiesprotected by Section 7 of the Act.WE WILL make whole for loss of pay any un-fair labor practice striker whom we have rein-stated for the period commencing with the em-ployee's offer of unconditional return to workand ending with the date of reinstatement, plusinterest.PILLOWTEX CORPORATIONDECISIONROBERT W. LEINER, Administrative Law Judge: Thismatter was heard in Atlanta, Georgia, on August 28 and29, 1978, upon a complaint filed by the General Counsel ofthe National Labor Relations Board, together with a noticeof hearing, dated March 24, 1978, and Respondent's timelyanswer filed April 14, 1978. The underlying charge andamended charge were filed on February 2 and February 28,1978, by International Brotherhood of Firemen and Oilers,herein called the Union or Charging Party. The complaintalleges violation of Section 8(aX 1), (3), and (5) of the Act inthat Respondent, Pillowtex Corporation, allegedly not onlyfailed to bargain with the Charging Party in good faith(which conduct resulted in an alleged unfair labor practicestrike) but allegedly refused to reinstate the unfair laborpractice strikers. In the course of the hearing, however, itwas stipulated that the strikers were ultimately reinstated totheir former jobs and positions.After the close of the hearing, General Counsel and Re-spondent submitted briefs which have been duly consid-ered.Upon the entire record made in this proceeding, includ-ing my oberservation of the demeanor of the witnesses asthey testified, and with due consideration of the briefs, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation, maintains an office,place of business, and production facility located at 300241 NLRB No. 640 PILLOWTEX CORPORATIONWharton Circle, S.W., Atlanta, Georgia, where it is en-gaged in manufacturing pillows. In the past 12 months, arepresentative period, Respondent sold and shipped goodsvalued in excess of $50,000 directly to customers locatedoutside the State of Georgia. Respondent is, and has beenat all material times, engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and I so find.It. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Firemen & Oilers, as Re-spondent admits, is and has been at all material times, alabor organization within the meaning of Section 2(5) of theAct.lit. THE ALLEGED UNFAIR LABOR PRACTICESPursuant to the Union's petition for certification, aBoard-conducted election was held on August 26, 1977, in aunit of Respondent's production and maintenance employ-ees,' and on November 17, 1977, the Charging Party wascertified as the statutory representative of Respondent's em-ployees in that unit. Respondent admits that at all timessince that certification, the Union has been and is the statu-tory bargaining representative of the unit employees.The parties stipulated that the Union and Respondentengaged in approximately 14 collective-bargaining sessionsduring the period commencing December 6, 1977, and end-ing May 2, 1978. It was further stipulated that on February1, 1978, certain production and maintenance employees en-gaged in a strike; that on February 2, 1978, the Unionmade, on their behalf, an unconditional offer to return towork; and that Respondent ultimately reinstated the strik-ing employees, notwithstanding it had told some of themthat they had been economic strikers who were perma-nently replaced.' Finally, it was agreed that on February 3,1978, certain additional employees engaged in a strike insupport of those employees who had struck on February 1and whom Respondent said it had permanently replaced.The employees striking on February 3 made an uncondi-tional offer to return on February 6 and were reinstatedduring the period of February 6 through March 8, 1978.Subsequent to the election of August 26, 1978, a unionnegotiating committee was named among the employees.These four employees were Sadie Murray, Cecelia Herman,' The unit, which Respondent admits is appropriate within the meaning ofSec. 9(b) of the Act, is:All production and maintenance employees employed by Respondent atits Atlanta, Georgia facility but excluding the expediter, all office cleri-cal employees, professional employees, guards and supervisors as de-fined in the Act.At the time of the hearing, Respondent employed approximately 100 em-ployees in its Atlanta plant of whom approximately 85 were unit employees.It employs approximately 610 employees in its plants throughout the coun-try.2 The dates of ultimate reinstatement were also stipulated. An unspecifiednumber of striking employees returned to work on the next day (February 3)after the unconditional offer to return, but many were directed by Respon-dent to return on February 6 and thereafter. The striking employee lastreinstated was reinstated on April 10, 1978. See fn. 8, supra. On the basis ofthe above stipulation, and in the absence of evidence to the contrary, Iconclude that those strikers appearing on a list prepared by Respondent werepermanently replaced and that their ultimate reinstatement to unit jobs wasnot in those positions which they had held prior to the strike.Patsy Jackson, and Anna McNair. The four employee ne-gotiators were also named shop stewards in the unit. Theprincipal negotiator for the Union was International Repre-sentative Edward Draper; the principal negotiator for Re-spondent was Richard Kerner.The Collective-Bargaining Session of December 6, 1977At the first meeting the Union presented 20 written pro-posals (including its economic package of 55-cents-per-hourwage increase, shift differential, and paid vacations) andstated that other demands would be subsequently pre-sented. Respondent agreed to review them. Draper saidthat although the Union had the power to accept any Com-pan)' proposition, the Union would nevertheless seek ratifi-cation from the unit members. Similarly, Respondent saidthat any agreement would have to go to its board of direc-tors before final approval. Although the parties agreed thatall items "agreed upon" would be reduced to writing and be"signed off," they also agreed that such agreed-upon itemswould nevertheless remain "tentative" until a final writtenagreement was executed.Of particular disagreement in the testimony was whether,at this first meeting on December 6 or at any other time,Kerner and Draper reached an oral "gentlemen's agree-ment"' wherein all noneconomic issues would be merelynegotiated (according to Draper) or actually resolved (ac-cording to Kerner) prior to the discussion of any economicissues. Kerner alleges (and Respondent insists, br., p. 2) thatan agreement requiring resolution was made.' Draper assertsthat he agreed only that for purposes of orderly presenta-tion, noneconomic issues would be taken up first. Draperdenied that any binding agreement requiring preliminaryabsolute resolution of all noneconomic issues was intendedor made, or that any agreement precluded him from dis-cussing economic issues along with noneconomic issues.' Itis clear from Kerner's testimonial confusion as to what wasagreed upon (see footnote, above) that while the partiesmay have agreed on the discussion of noneconomic issues3 It is assumed, arguendo, that, if otherwise enforceable, an agreement isnot rendered unenforceable by its being denominated a "gentlemen's agree-ment."'Kerner testified at various points at the hearing:[At the January 13 meeting I reminded [Draper] of the agreementthat we had made back on December 6th that we would negotiate all thenon-econormcs first and that we had major non-economic issues still tobe resolved. Emphasis supplied].[Did you say at the January 13 meeting that] the agreement was thatthe parties had agreed not to discuss economic issues until the non-economic items had been resolved? Ans. "That's correct." Emphasissupplied].Our initial agreement on the 6th of December said that we agreedthat we would discuss the non-economics before moving on to the eco-nomics. [Emphasis supplied.Q. Did you have anything other than the agreement to discuss non-economics before reaching economic issues?A. Our agreement made on the 6th of December was that we wouldnegotiate, discuss and negotiate non-economics before moving on to eco-nomics [Emphasis suppliedl.[We agreed that] we would negotiate and reach agreernent on the non-economic items before moving on to economic issues [Emphasis sup-pliedl.Employee Cecelia Herman, a member of the union negotiating commit-tee, corroborated Draper and testified that she was present at the first (De-cember 6) negotiating session and that Draper agreed only to discuss non-economic items before discussing economic items.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst, there was no agreement requiring resolution of all eco-nomic issues first as a condition of thereafter discussing eco-nomic issues. Thus, in this discussion between laymen,there was no legally effective meeting of the minds as to thenature of their oral "agreement." I therefore must concludethat, as Draper testified and General Counsel argues, the"agreement" was nothing more than an order of presenta-tion rather than an agreement to preclude the discussion ofall economic issues until all noneconomic issues were fullyresolved.At this first meeting the parties, having first discussed thepossible effect on their bargaining of repeal of Section 14(b)of the Act, the Union demanded that Respondent agree toa checkoff clause of union dues. This demand was there-after repeated in subsequent meetings.The Collective-Bargaining Sessions of December 20, 1977At this session, Kerner went through each union pro-posal. To some proposals he stated that there was no prob-lem, to others he said he would offer different language;and with regard to the request for checkoff, he said at thismeeting and at all subsequent meetings, that the collectionof union dues was a "private matter" between the Unionand its members, and that Respondent was "philosophi-cally opposed" to the collection of union dues on behalf ofthe Union. At this meeting and during the collective-bar-gaining session of the next day, the parties discussed certainproduction bonus computations which had come into exis-tence in 1977. When the Union pointed out that the unitemployees faired better under the old production quotamethods, Respondent agreed to return to the old method ofbonus computation.The Collective-Bargaining Session of December 29, 1977At this meeting, the parties discussed and agreed uponthe Union's request for recognition, safety and health stan-dards, the scope of the unit, and the unit description. Cer-tain unspecified other union and Respondent proposalswere discussed. The Union again demanded that a checkoffof union dues appear in the contract, and Respondent re-fused.The Collective-Bargaining Sessions of January 4, 5, and 6,1978At these sessions, the parties reviewed Respondent's pro-posals concerning management rights to which the Unionraised objection. The parties discussed noneconomic mat-ters such as job classification, arbitration, seniority, andrate protection. In each of these meetings, the Union re-quested, and Respondent refused to agree to, a checkoffclause. The parties agreed on and initialed unspecified boil-erplate clauses. At the meeting of January 6, Kerner notedbut did not disclose (G.C. Exh. 4) that Respondent wouldnever agree ("go to wire on") to the checkoff request. Al-though the testimony is not entirely clear, Kerner took theposition on January 6 that although there were "major dif-ferences" regarding the no-strike, no-lock-out clause, se-niority, and management rights, Respondent had not takenthe position on those issues that it would not budge.The Collective-Bargaining Session of January 13, 1978At this meeting, the Union presented four to five pages ofhand written demands including the grievance and arbitra-tion provision, seniority, and checkoff language. Respon-dent submitted to the Union Respondent's final noneco-nomic offer (G.C. Exh. 2). At the time of this presentation,Kerner told Draper that this noneconomic package was si-lent on some items, including the checkoff issue. Kernertold Draper that Respondent did not intend to make anyoffer on checkoff, but continued to refuse on philosophicalgrounds to accede to the Union's request for a checkoff.The parties also disagreed on at least two other noneco-nomic matters: the recall rights of laid-off employees andthe return to the bargaining unit of supervisory employees.When Respondent told the Union that it had made its finaloffer on noneconomic issues and asked the Union to agreeto it, the Union refused. Draper remarked that the Unionrequired a checkoff clause in every one of its contracts; thatit "appeared" that they were at an impasse and that theparties should proceed to discuss economic issues. In pass-ing, Kerner told Draper that if the Union agreed to Re-spondent's noneconomic package, such an agreementwould exclude the omitted checkoff matters as beingbanned from further discussion.I credit Draper's further testimony that he asked Kernerif it would be necessary for the Union to withdraw itscheckoff request before Respondent would discuss eco-nomic items, and that Kerner said that it would be neces-sary. I also credit Draper's testimony that Kerner ulti-mately said, on January 13, that Respondent had made itsfinal noneconomic offer and that the Union would have toagree to it before Respondent would agree to discuss anyeconomic issues. The credibility resolution in this regard isfully consistent with Respondent's position taken through-out the hearing that it would not agree to a checkoff clause,and that a resolution of economic issues had been agreedupon by the parties as a precondition of discussing eco-nomic issues.After Respondent made this "final" noneconomic pro-posal which Draper found unacceptable, Draper requestedthat the parties commence negotiating economic issues be-cause, as he said, the parties had been unable to agree on allnoneconomic issues and that bargaining on economic issuesmight "wash out" the disagreements on the noneconomicissues.6Kerner refused and reminded Draper of their agree-ment to resolve all noneconomic matters before reachingeconomic matters. There is no dispute that as of this Janu-ary 13 meeting, noneconomic issues other than the checkoffmatter had not been agreed upon. These included the no-strike, no-lock-out clause, the management rights clause,and seniority.6 Contrary to Kerner's testimony that Draper did not request moving toeconomic issues before January 25, Kerner admitted on cross-examinationthat on January 13 Draper "suggested" that due to the impasse on noneco-nomic matters, the parties should proceed to economic matters. Kerner ad-mitted that the reason Draper gave was that the discussion of economicmatters might "wash out" the disagreements they faced on the noneconomicitems.42 PI LLOWTEX CORPORATIONKerner's January 16, 1978. Letter to DraperOn January 16. 1978, Kerner wrote (Resp. Exh. I) toDraper referring to their prior meeting of January 13, 1978:When we adjourned last Friday, I had the feelingthere was some confusion as to where these negotia-tions were going.Our "final non-economic offer" on Friday was justthat. A final attempt on by the Company to resolve theremaining non-economic issues. After discussing theseproposals with you at the bargaining table, it becameapparent we still had many major issues to be resolvedand in your words "It appears we are at an impasse".Ed, I frankly have to agree with you.Economics, of course, encompass the remaining is-sues to be negotiated. However, you will recall at theoutset of these negotiations, both parties agreed thatall the non-economic issues would be resolved beforewe went on to negotiate the economic issues.In view of the significant differences that exist be-tween us in the area of non-economics, I sincerelydoubt that trying to negotiate the economics would befruitful in reaching a final, overall agreement.On the other hand, if you feel we could accomplishsome tangible, positive results by continuing our meet-ings again next week, then I will certainly make myselfavailable at anytime during the seek.If you would like to discuss this, please give me acall. I plan to be in the office all this week.Cordially,Richard E. KernerDirector of PersonnelAs the result of this letter from Kerner, Draper tele-phoned Kerner and set up a meeting for January 24, 1978.The January 24, 1978, Collective-Bargaining MeetingAt the January 24 collective-bargaining session, Drapertold Kerner that there would be a union meeting on thenext day, January 25; that a discussion of economic issuesmight help to move along the noneconomic issues; thatDraper would like to take the Company's economic offer tothe employees; and that Respondent should make an eco-nomic proposal so that it could be taken to the employees.Draper also told Kerner that the Union would be willing torecommend the noneconomic package offered by Respon-dent if the dues checkoff matter were moved into the eco-nomic issues for discussion. Kerner refused the last pro-posal and told Draper that their agreement relating toeconomic and noneconomic discussions precluded discus-sion of the checkoff provision among the economic issues,and that the Union had first to execute the noneconomicparagraphs in Respondent's final noneconomic package of-fer. When Draper said that many of the paragraphs in thenoneconomic proposal had economic implications, Kernerresponded by saying: "What if the company has no eco-nomic plan"? Draper said that Respondent had to have aneconomic proposal.Kerner told Draper, with regard to Draper's request tomove on to economic matters, that sometimes such discus-sions work, but he said that in view of the still significantunresolved noneconomic problems, the mere discussion ofeconomic issues did not normally wash away the unre-solved noneconomic problems. The Union's economic de-mand, since December 1977, consisted of a 55-cent-per-hour wage increase for unit employees, a shift differential of25 cents per hour, and a vacation of 2 weeks to each em-ployee who had I year of service with Respondent.Kerner told Draper that he would review the Union'sproposals and respond to Draper's demands.The January 25 Collective-Bargaining SessionThe parties met the next day, January 25, 1978. At thissession, Respondent again insisted on the "gentlemen'sagreement" of not discussing economic issues beforenoneconomics were resolved; both parties agree that, at thismeeting, Draper told Kerner that he had made no agree-ment with Kerner to first resolve all noneconomic problemsbefore discussing economic issues. Draper told Kerner thathe agreed only to first "discuss" all noneconomic items.Draper then accused Kerner of bargaining in bad faithby insisting on the resolution of noneconomic matters be-fore discussing the economic items.When Draper asked Kerner whether he was saying thatthe Union must, in particular, withdraw its checkoff de-mand and agree to Respondent's noneconomic package be-fore Respondent would move on to discuss economic issues,Kerner admits that he answered "yes" to this question,'although he phrases it in a slightly differently way, that hewould not proceed to economic issues unless the Union"drop" the checkoff.After Draper accused Kerner of bargaining in bad faithby the device of the "gentlemen's agreement," Draper saidthat in view of this situation, he was withdrawing fromagreement all of the tentatively "signed off' and datedagreements that the parties had initialed.The Union Meeting of Employees on January 25, 1978As Draper had informed Kerner earlier that day, a unionmeeting was held about 3:30 p.m. at a local motel. How-ever, some employees checked out of Respondent's plant at2 p.m., and about 20 employees came to the motel with thefour committeemen. At the meeting, Draper explained tothe employees that the Company was taking an unlawfulposition, both by insisting on the withdrawal of the checkoffprovision before discussing economic issues and by its re-fusal to negotiate on wages. On this statement, the employ-ees said that they wanted to strike immediately. but Draperadvised against the strike telling them that it would not beadvisable. Draper recommended instead that the 20 em-ployees vote to permit any future lawful action against Re-spondent without his having to again call all the employeesto another meeting. The employees voted in favor of such aright.' Kerner denied saying this to Draper on January 13 and January 25.Respondent inaccurately states that Kerner said merely that noneconomicissues would first have to be "resolved."43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt a subsequent union meeting of January 31, 1978, thenegotiating committee told Draper that the employees wereupset and wanted to strike immediately. Although Draperagain told them that it was an ineffective method of resolv-ing their problem, at least two of the negotiating committeemembers told Draper that the employees were going towalk out the next day at noon. Draper said he would be atthe motel. That evening committeeman Cecelia Hermantold Draper that the employees were going to strike atlunchtime on the next day, February 1, 1978.The Strike of February 1, 1978It is undisputed that around 10:30 a.m. on February I,unit employees, after discussing the matter with the negoti-ating committee's shop stewards, agreed to walk out in pro-test over the fact that they had been told that Respondenthad refused to bargain. At 11:30 a.m. at least 36 employeeswalked out of Respondent's plant and punched out. It wasstipulated at the hearing that on the next day, February 2,1978, Draper, on behalf of the striking employees, made anunconditional application for the employees to return towork. It was further stipulated that Respondent, by Kerner,received that application from Draper, told Draper that theemployees had engaged in an economic strike and as eco-nomic strikers had been permanently replaced, and that hewas turning them away. Draper then asked Kerner for, andKerner gave him, a list of those employees who had beenpermanently replaced. Only an unspecified minority of theFebruary I strikers were permitted to return to work onFebruary 3; the balance being told by Kerner that theywere permanently replaced. Thus, the "permanently re-placed" strikers appeared on the list.It was stipulated at the hearing that 36 permanently re-placed strikers, by virtue of Respondent's action followingthe employees engaging in the February 1 strike, were nev-ertheless offered reinstatement by Respondent and ulti-mately were reinstated, at least those employees alleged inthe complaint.'The Strike of February 3, 1978On February 3, 1978, the employees who had struck onFebruary I who were permitted to return to work on Feb-' The following is the stipulated list of employees who, having engaged inthe February I strike, were permanently replaced. This listing, agreed uponby the parties, does not include the names of the employees, if any, who arenot permanently replaced, or who did not engage in the strike that day: L.G.Price, reinstated February 7, 1978: B.L. Copeland, reinstated February 6;D.A. Harris reinstated February 16; R. Stegall, reinstated February 6; S.M.Murray, reinstated March 14; A. McNair, reinstated February 6; A.D. Fin-ney, reinstated February 6; C. Herman, reinstated February 21; L. Grier,reinstated February 6; L. Taylor, reinstated February 6; G. Cantrell, rein-stated March 7; W. Westley, reinstated March 9; S. Bynum, reinstated Feb-ruary 7; G. Mathis, reinstated February 6; J. Adam, reinstated February 6;C. Russell, reinstated March 9; S. Simmons, reinstated March 13; J. Thur-mon, reinstated February 13; R. Burton, reinstated February 6; E. Huffman,reinstated February 6; R. Weldon, reinstated March 9; John Murray, rein-stated March 9; P. Thurmon, reinstated March 7; J. Wilder, reinstated Feb-ruary 22; R. Smith, reinstated February 7; Y. Butler, reinstated February 7;E. Thomas, reinstated April 5; T.L. White, reinstated March 9; D. Pressnell,reinstated February 24; S. Pressnell, reinstated February 6; B. Scott, rein-stated February 13; E. Foreman, reinstated April 5; Carolyn Harris, rein-stated April 10; R. Giffin, reinstated February 6; S. Gordon, reinstated Feb-ruary 6; and L. Gaye,. reinstated February 27, 1978.ruary 3 and additional unit employees engaged in a strike.The motivation for this February 3 strike was to attempt toforce Respondent to reinstate the employees whom Respon-dent stated had been permanently replaced after participa-tion in the February I strike.On the next working day after the February 3 walkout,February 6, the entrances to the plant were blocked in sucha way that all employees had to report to Kerner and PlantManager Osborne. It was admitted by Kerner that on Feb-ruary 6, the employees who had struck on February 3 re-quested their jobs back. It was stipulated at the hearing thatat least 10 employees who had participated in the February3 strike, in addition to those who had participated in theFebruary I strike, were reinstated and returned to Respon-dent's employment.9The Collective-Bargaining Session of March 8, 1978The next collective-bargaining session was on March 8,the first meeting since January 25.Kerner testified that whereas in the January 13 collec-tive-bargaining session Draper had merely requested or"suggested" that Respondent bargain on economic issues,on March 8, 1978, Draper demanded Respondent's eco-nomic proposals. In particular, Kerner remembered thatDraper said that all he really wanted was Respondent's an-swer to his demand for the 55-cent-an-hour wage increasefor unit employees. Kerner told Draper that since Draperhad withdrawn his tentative agreement on the non-eco-nomic matters, Kerner wanted a review of all of the non-economic matters on which they now had agreement. Thesession was spent reviewing these matters. Draper said thatthey were wasting time, and that he wanted to discuss eco-nomic matters. Nothwithstanding that, Kerner reiteratedthat Draper was breaking their agreement to resolve non-economic matters first; Kerner told Draper that he wouldpresent Respondent's economic proposals at their nextmeeting and was not prepared to discuss them then.The Meeting of March 13, 1978At the opening of the March 13 meeting, Kerner toldDraper that Respondent had given consideration to theUnion's economic and noneconomic demands and now wasmaking a complete economic and noneconomic offer. Thenoneconomic matters were in writing and reflected somechanges from Respondent's prior "final" noneconomic of-fer. The changes contained some unspecified movement fa-vorable to the Union's position in the no-strike clause. Thenoneconomic matters offered by Respondent containedboth Respondent's own proposals on the matters not agreedon and contained the language of the noneconomic matterson which agreement had been reached.With regard to Respondent's economic proposal, it wasnot in writing but was a verbal statement. Kerner told'The reinstatements of the February 3 strikers are as follows: MarjorieCoates, Catherine Gay, Jeanette Petty, and Patsy Jackson were reinstated onFebruary 6. Robert Middlebrooks was reinstated on February 7. Helen Mi-nor, reinstated on February 13; Pauline Leveritte reinstated on February 23;Catherine Bell, reinstated on March 2; Gerald Lang, reinstated on March 6;and Carrie Stringer, reinstated on March 8, 1978.44 PILLOWTEX CORPORATIONDraper that Respondent's economic position was that therewould be no change in the wage rates and economic bene-fits of the unit employees, that the Respondent was com-petitive in the Atlanta area on its wage rates, and "That'sour final economic offer."At this meeting, Draper submitted an alternative methodto his request for checkoff. In lieu of a contractual checkoffof wages, Draper suggested that employees be paid withtwo checks on payday: one check for $8 (representingmonthly union dues) and a second check for the balance ofthe employee's wages. Kerner said that he would considerthe matter. After a luncheon break, Kerner returned andsaid that Respondent found the proposal unacceptable,called it a subterfuge, and rejected it.With regard to Respondent's final economic offer ofMarch 13, Draper told Kerner that it was not acceptable tohim or to the committee and that they would not recom-mend it to the unit. It is also uncontested that at this timethere were noneconomic issues other than the checkoff issueon which the parties did not agree. These issues includedseniority and return of supervisors to bargaining unit posi-tions.The April 25 Collective-Bargaining SessionIn the next collective-bargaining session, April 25, 1978,Draper offered a second alternative to the checkoff clause.Draper suggested that a chair and table for union use beplaced in Respondent's plant on the second and fourth Fri-days of each month, which were paydays, to permit theemployees to pay their union dues at the table. Later in theday, Respondent refused the table and chair idea, againstating that Respondent was philosophically opposed toparticipation in the collection of union dues, deeming it amatter which was to be settled between the Union and itsmembers.At this April 25 meeting, the Union changed its eco-nomic position in a manner not specified in the record. Ker-ner, however, described the change as an actual shift andmovement. In any event, Kerner left the room to considerthe Union's change of position and, when returning, saidthat Respondent's final economic and noneconomic posi-tion was on the table, and he rejected the Union's changedeconomic offer. Kerner refused to discuss the checkoff alter-natives any further.There was a meeting on May 2, 1978, between the par-ties. Draper could not recall the substance of the meetingbut recalled only that there was no agreement.Some 10 days after the May 2 meeting, the Union con-tacted the Federal Mediation and Conciliation Commis-sioner and asked for a further meeting. The commissionersent Kerner a letter requesting a new meeting. In response,Kerner acknowledged receipt of the commissioner's letterregarding the further meeting but said that the commission-er's letter failed to mention a specific reason for the meet-ing. Kerner said that Respondent's position had notchanged as outlined in his prior discussions with the com-missioner and with Ed Draper.'°10 General Counsel adduced evidence of a third alternative by the Unionrelating to the checkoff provision. This third alternative related to the use ofan armored car to enter Respondent's premises where the Respondent's em-ployees' paychecks could be cashed; at the same time the union dues wouldDiscussion and ConclusionsIn brief, Respondent argues that the parties (I) reachedimpasse, certainly no later than January 13, 1978, on theUnion's demand for a dues-checkoff clause and Respon-dent's refusal; (2) that the Union's request on January 13and 24-25, 1978, for Respondent to discuss economic itemsin order to seek to avoid this impasse did not impose anobligation on Respondent to do so in view of the Unionhaving entered into an agreement to resolve all noneco-nomic issues prior to bargaining on economic issues, andthere remained other (aside from impasse on checkoff) un-resolved, noneconomic issues (no-strike clause, arbitration,seniority); (3) that even if there were no binding agreementrelating to the resolution of unresolved noneconomic issues,Respondent's good-faith belief that such an agreement ex-isted permitted Respondent to refuse to bargain on eco-nomic issues; (4) that the unit employees' strikes of Febru-ary I and 3, 1978, were the result of the impasse reached onthe subject of checkoff and not of any unfair labor practice;(5) that the Union insisted on a checkoff as a condition ofexecuting an agreement through March 1978 and that itsgoal in seeking to bargain on economic issues was to haveRespondent trade checkoff in exchange for union compro-mises on economic issues; (6) that the March and Aprilunion alternatives to its checkoff proposal did not affect theprior impasse and the nature of the February strikes; and(7) that when the Union, on January 25, 1978, repudiatedthe agreement to resolve noneconomic issues first, and onMarch 8 made its demand for bargaining on economic is-sues, Respondent, on March 13, in good faith, promptlypresented a complete contract proposal containing an eco-nomic package.A. ImpasseThe evidence shows that at least as early as January 4,1978 (G.C. Exh. 4), and thereafter, union agent Draper saidhe would not recommend an agreement, regardless of otherterms, without a dues-checkoff clause; and that at the Janu-ary 13 bargaining session, he said that the parties were at"impasse" on checkoff. On the other hand, at the sameJanuary 13 meeting, Draper requested that Respondent dis-cuss economic issues precisely because the parties, unableto agree on all noneconomic issues, might "wash out" thedisagreements on noneconomic issues by discussing andperhaps agreeing on economic issues. Indeed, Respondentinferred this to be Draper's strategy when, after his earlyJanuary insistance on a dues-checkoff clause, he thereafterrequested that they discuss economics (Resp. brief, page 8).The evidence, it seems to me, therefore shows that at notime prior to the strike of February 1, 1978, was there anylegal "impasse."be paid. Kerner credibly testified, however, that the only time the armoredcar was mentioned was to alleviate check cashing problems that the employ-ees were experiencing at neighborhood banks; and that nothing was men-tioned about the checkoff provisions nor did the armored car have anythingto do with an alternative for checkoffs.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. No impasse occurredOnce the parties reach impasse on a mandatory subjectof bargaining, and no subsequent event removes the im-passe, the employer, as here, would be relieved of any dutyto further negotiate. Taft Broadcasting Co., WDAF AM-FMTV, 163 NLRB 475 (1967), enfd, sub nom. American Feder-ation of Television and Radio Artists, A FL-CIO, Kansas CityLocal, 395 F.2d 622 (D.C. Cir. 1968). Impasse, as Respon-dent asserts (br. p. 7), citing Yama Woodcraft, Inc., d/b/alCal-Pacific Furniture Mfg. Co., 228 NLRB 1337 (1977), hasbeen defined as that point in time in negotiations when theparties are warranted in assuming that further bargainingwould be futile. Alsey Refactories Company, 215 NLRB 785,footnote I (1974). Here, on January 13, there was no ex-change between the parties, each advising the other that itsposition was firm and intractable, Lumber & Sawmill Work-ers, Local 2647 et al. (Cheney California Lumber Co.), 130NLRB 235, 238 (1961). On January 13, the Union, havingmade no progress on checkoff and while saying that theparties appeared to be at impasse on the checkoff issue,"requested bargaining on economic issues. No speculation isnecessary to conclude what Respondent interpreted theUnion's request to mean: Respondent knew (Resp. br. page8) that Draper, by asking Respondent to discuss economicissues (the Union had presented its economic demands onDecember 6 and 20), was willing to change its position oneconomics. When the Union's implicit offer of January 13to change its economic position is coupled with Respon-dent's January 16 letter inviting the Union (Resp. exh. I) tocontinue to bargain (albeit doubting that subsequent nego-tiating on ". ..economics would be fruitful in reaching afinal overall agreement"), it cannot be said that, as of Re-spondent's January 16 letter or the subsequent meetings ofJanuary 24-25, when Draper sought to discuss economics,the parties were at the end of their bargaining rope, H. E.Fletcher Co., 131 NLRB 474, 483 (1961); Builders Instituteof Westchester County, supra.I conclude that, at least through January 25, 1978, whenthe Union was seeking to discuss economic issues to getaround Respondent's insistance that it would not becomeinvolved in any checkoff, there was no futility in bargainingand thus no impasse if for no other reason than Respon-dent's explicit invitation for continuing bargaining on eco-nomic issues in its letter of January 16. Dallas General Driv-" Use of words like "impasse" or "deadlock" by the parties, even relatingto overall issues, do not necessarily imply that future bargaining would befutile. The Westchester County Executive Committee Representing the Sub-ordinate Unions Numbers 20, et atl. (Builders Institute of Westchester County),142 NLRB 126, 127, fn, 2 (1963). It may be noted that in that case, where noimpasse was found, as in the instant case, no date was set for future meetingsprior to the strike although the mediator in that case said that future meet-ings would be called. Further, here, no mediator invited future meetings-Respondent invited the future meetings of the parties to discuss economicissues. Thus, as the Board noted (Builders Institute of Westchester County, at127): such bargaining devices or scare words such as "impasse" or "dead-lock" are not binding legal conclusions:An impasse should not be mechanically inferred simply because theparties have failed to reach complete agreement after some specifiednumber of negotiating sessions or whenever one party announces thathis position is henceforth fixed and no further concessions can be ex-pected.ers, Warehousemen and Helpers, Local Union 745, Teamsters(Empire Terminal Warehouse Co.), 355 F.2d 842 (D.C. Cir.1966).2. Any impasse through January 25, 1978, was brokenWhile it is true that on January 13 Draper said that theparties appear to be at impasse, Respondent failed to reston the asserted impasse on checkoff and thereafter refuse tobargain on economic issues. Instead, by its letter of January16 to the Union (Resp. Exh. 1) it agreed that "Economics,of course, encompass the remaining issues to be negoti-ated."Indeed, pursuant to Respondent's January 16 letter toDraper, the parties actually met on January 24 and 25.When, on January 25, Draper requested discussion of eco-nomic items, Kerner refused on the grounds of their "gen-tlemen's agreement" and demanded that the Union agree tothe Respondent's noneconomic package before Respondentwould discuss economic issues.Thus even if impasse existed on January 13, it was surelybroken by Respondent's January 16 letter not only invitingfurther bargaining, but also (after expressing sinceredoubts), recognizing that bargaining on economic issuesmight yield results. Thus assuming, arguendo, that the par-ties were at impasse on January 13 on checkoff issues, Ker-ner's statement to Draper on January 16 shows that contin-ued subsequent negotiations on economic issues might be away around their noneconomic differences. I conclude thatby such an invitation and by the subsequent bargaining onJanuary 24 and 25 (a) to engage in subsequent negotiationsand (b) to negotiate on economic issues Respondent effec-tively waived any right to rely on a January 13 impasse as abasis for thereafter refusing the Union's request to bargainon economic issues. The Goodyear Tire & Rubber Company,217 NLRB 73 (1975).In fact, on January 24-25, Draper requested (as he haddone on January 13) what Kerner, on January 16, had actu-ally invited: discussion of economic issues as a devicearound their noneconomic differences.2Draper was metwith a refusal based only on their "gentlemen's agreement"to "resolve" all noneconomic issues, including checkoff, be-fore discussing economic issues, and Kerner's insistancethat the Union "drop" the checkoff demand and agree toRespondent's noneconomic package before Respondentwould discuss economic issues.Having by its conduct broken or waived any prior check-off impasse, Respondent was now refusing to bargain oneconomic issues, a mandatory subject of bargaining, whichit had invited. A refusal to bargain on a mandatory subjectof bargaining violates Section 8(a)(5) of the Act." N.L.R.B.v. Wooster Division of Borg-Warner Corporation, 356 U.S.342, 349 (6th Cir. 1958). If the party's behavior is, in effect,n On January 24, Draper offered to capitulate on all noneconomic differ-ences except checkoff if Respondent would bargain on checkoff among theeconomic issues.I" Under Sec. 8(aX5) of the Act, it is an unfair labor practice for an em-ployer "to refuse to bargain collectively with the representatives of his em-ployees ..." Collective bargaining is defined in Sec. 8(d) of the Act as the". .mutual obligation ...to meet at reasonable times and confer in goodfaith with respect to wages, hours and other terms and conditions of employ-ment, or the negotiation of an agreement. ...."46 PILLOWTEX CORPORATIONa refusal to negotiate, or if it directly obstructs or inhibitsthe active process of discussion (as Kerner did here), theBoard is authorized to order cessation of such behavior.Contrary to Respondent's assertion, Respondent's subjec-tive good faith (for 8(a)(5) violations), on the issue on whichhe refuses to bargain, is no defense even if the party showsgood-faith bargaining on other matters. N.L.R.B. v. BenneKatz, d/b/a Williamsburgh Steel Products Co., 369 U.S.736, 743 (1962): Yama Woodcraft Inc., dbla Cal-PacificFurniture Mfg. Co., 228 NLRB 1337 (1977).Thus, unless Respondent, by virtue of its "agreement"with Draper, was privileged to refuse to discuss economicissues (especially where, as here, it had itself invited Draperto enter into such economic discussions if he thought itmight ". ..accomplish some tangible positive results bycontinuing our meetings ...." (Resp. Exh. I) and Drapersought to do so)" then Respondent's refusal violated Sec-tion 8(a)(5) of the Act, as alleged.B. The "Gentlemen's Agreement"The above conflicting testimonies between Draper andKerner with regard to the substance of their agreement re-garding the discussion of noneconomic issues demonstratethat contrary to Respondent's assertion, Kerner could notand did not arrive at an agreement with Draper requiringresolution of all noneconomic issues before economic issueswere reached. Kerner changed his testimony on the pointthrough an entire spectrum of variations from a mere agree-ment to discuss, (as Draper insisted on January 25), to anagreement to discuss and negotiate, to negotiate, to an agree-ment to resolve, and to an agreement to negotiate and reachagreement.Since Kerner did not know what the terms of his "gentle-men's agreement" were, and since Draper denied that theagreement included a resolution of noneconomic issues be-fore economic issues were discussed, I cannot and do not,on this record, conclude that the preponderance of evidence(or any credible evidence) shows that an agreement requir-ing the preliminary resolution of outstanding noneconomicissues was concluded by the parties.Kerner's January 16 letter to the Union, wherein he de-scribes the parties' agreement as one requiring noneco-nomic issues be first "resolved," is not impressively to thecontrary. First, Kerner was unable to credibly testify (withthe letter easily at hand) what the terms of the agreementencompassed and consistently contradicted himself on thepoint. Second, communications between adverse partiesduring negotiations are vehicles peculiarly susceptible toself-serving statements and are therefore untrustworthy asproof of the truth of their contents.Further, I do not believe, as would Respondent, thatDraper's silence on the issue until January 25 demonstrates'" No explanation appears in this record as to why Respondent, on the onehand, wrote to the Union on January 16 (knowing of the alleged agreementto first resolve noneconomic matters) inviting further meetings and discus-sions on "economics" (the "remaining issues to be negotiated") and then, onJanuary 24 25 refused to discuss the subject on which it had itself inviteddiscussion. Certain ominous inferences are at hand, including a desire byRespondent to cement the parties into a noneconomic impasse by postpon-ing economic bargaining to the end of negotiations. See particularlyN.L.R.B. v. Patent Trader, Inc., 415 F.2d 190 (2d Cir. 1969), modified onrehearing 426 F.2d 791 (1970).that he believed that the "agreement" required a resolutionof all noneconomic items. (Resp. br. p. 2). While it is truethat a party's silence or inaction may, at times, be a defense(showing acquiesence, waiver, etc.), AN.L.R.B. v. Spunn-JeeCorporation and the James Textile Corporation, 385 F.2d379 (2d Cir. 1967), reversing and remanding 152 NLRB 943(1965), Draper's silence in response to Kerner's letter con-cerning the content of their agreement is too ambiguous tonecessarily infer an agreement to Kerner's assertion.Finally, in view of Draper's denial and Cecelia Herman'scorroborating testimony, I do not credit Kerner's testimonythat at the January 13 meeting Draper agreed to the resolu-lion of noneconomic issues before economic issues were dis-cussed. The circumstances, as demonstrated by Kerner'svarying testimony, are far too ambiguous with regard to thecontent of the agreement to credit Kerner's testimony onthis point.Thus, the preponderance of credible evidence fails toshow that the parties reached agreement requiring the reso-lution of all noneconomic issues before economic issuescould be discussed. Rather, I credit Draper who testifiedthat he agreed to Kerner's suggestion that they negotiateand attempt to resolve all noneconomic issues before goingon to economic items.In view of Respondent's failure to come forward withproof," I conclude that no agreement of the parties permit-ted Respondent to refuse to bargain on the mandatory eco-nomic issues as requested by the Union. I further concludethat in the absence of such an agreement, Respondent vio-lated Section 8(a)(5) of the Act by refusing, on and afterJanuary 24, 1978, to discuss economic matters, notwith-standing that the Union first requested discussion of eco-nomic issues on January 13.Where, as here, any impasse on noneconomic issues hav-ing been waived by Respondent, Respondent's refusal tobargain about economic matters because it was privilegedby agreement to do so and its insistence that the Unionaccept Respondent's full noneconomic package as a condi-tion of Respondent's discussing economic issues, comeswithin the holding of Yama Woodcraft, Inc., supra, where aviolation of Section 8(a)(5) was found in similar conduct.Absent impasse, or as here, if there was impasse, it wasbroken if one of the parties insists that noneconomic issuesbe completely resolved on terms favorable to it before itwill discuss economic issues, impasse is virtually guaran-teed. Such a "procedural straight jacket"'" is uncompatiblewith the statutory duty to negotiate in a manner which fa-cilitates agreement.In view of the conclusion that no binding agreement ex-isted, it is unnecessary to reach or decide General Counsel'sI conclude that General Counsel proved a primafacie violation of Sec.8(aX5) by proof, as here, of Respondent's refusal on January 24 to discusseconomic issues after waiver of any pnor impasse on the Union's checkoffdemand. The burden of coming forward on the issue of the nature of thegentlemen's agreement passed to Respondent since it asserts that the agree-ment obviated any obligation to bargain on a mandatory subject of bargain-ing. The "gentlemen's agreement" is a matter of defense on which Respon-dent must shoulder the burden of coming forward to meet the GeneralCounsel's prima facie case. notwithstanding that the overall burden of proofof the 8(aX5) violation rests on General Counsel." See Hustad. Use and Abuse of Ground Rules in Labor Negotiations, 15Air Force JAG Rev. 102, 105-6 cited in Yama Woodcrafi, Inc. supra.47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther assertion-that any such agreement would be un-lawful under public policy pronouncements in favor of un-obstructed bargaining, N.L.R.B. v. Insurance Agents' Inter-national Union, 361 U.S. 447 and N.L.R.B. v. Katz, supra.Respondent asserts that the Board has never passed on thestatus of such agreement, but its citation of H. K. Porter Co.,Inc., Disston Division-Danville Works v. N.L.R.B., 397 U.S.99 (1970) seems wide of the mark since that case failed todeal with the issue of procedural impediments placed in thepath of bargaining on substantive issues.C. The Strikes of February I and 3, 1978The evidence shows, and Respondent concedes (Resp. br.p. 3) that the February I strike occurred because the Union(Draper) told employees on January 25, 1978, at the unionmeeting that Respondent was unlawfully refusing to bar-gain over economic items. Indeed, the February I strikewas due to the shop stewards telling employees that Re-spondent was refusing to bargain lawfully and the walkoutwas to protest that conduct.I have found that Respondent did violate Section 8(a)(5),commencing January 24, by refusing to bargain on eco-nomic issues and I further conclude, in the absence of anyevidence to the contrary, that the February I strike wascaused by and did not merely follow Respondent's unlawfulconduct. Cf. Tufts Brothers, Incorporated, 235 NLRB 808(1978).The strikers, commencing with the initial February 1walkout, were therefore unfair labor practice strikers, noteconomic strikers and could not be permanently replaced.In accordance with the stipulation of the parties, thestriking employees unconditionally requested reinstatementon the next day, February 2, and were thereafter all rein-stated."The evidence shows, however, that few of the returningunfair labor practice strikers were actually reinstated on thenext working date, February 3; that although a few strikersreturned to work on February 3, the 36 unfair labor prac-tice strikers appearing on Respondent's February 2 list, pre-sented to Draper, were told by Respondent that they werepermanently replaced; and that the strike of February 3resulted therefrom. Since Respondent was obliged not onlyto offer the February I strikers, following their February 2unconditional offer to return, "immediate and full reinstate-ment," Newport News Shipbuilding and Drydock Co., supra,but also to refrain from threatening or permanently replac-ing them, I conclude that the strike of February 3 by theFebruary I strikers and other unit employees to protest Re-spondent's permanently replacing many of the February strikers and refusing them immediate reinstatement alsoconstituted an unfair labor practice strike. It was stipulatedthat all these strikers of February 3 were also ultimatelyreinstated.'7 1 must assume, in the absence of General Counsel's assertion or proof tothe contrary, that the employees were reinstated to unit positions or substan-tially equivalent positions.1 The fact that under the ordinary Board rule, unfair labor practice strik-ers' backpay commences to run 5 days after their unconditional offer toreturn to work, does not relieve the employer of his obligation to "immedi-ately reinstate" them. Newport News Shipbuilding and Dry Dock Company,236 NLRB 1637 (1978). Where the employer "... unduly delays or ignoresRespondent's advising these unfair labor practice strikersthat they were permanently replaced and the failure to offerimmediate and full reinstatement to all strikers in bothstrikes violates Section 8(aX3) and (1) of the Act. MastroPlastics Corp., and French-American Reeds Mfg. Co., Inc., v.N.L.R.B., 350 U.S. 270, 278 (1956). That the "replaced"unfair labor practice strikers were ultimately reinstateddoes not obviate Respondent's initial unlawful conduct, itmerely limits Respondent's backpay liability.D. The Effects of Bargaining After the StrikeThe subsequent bargaining resulted in the Union de-manding a response to its economic demands and providingalternatives to its checkoff demands. Respondent refusedthe two checkoff alternatives (separate checks and separatetables) and countered with a complete economic and non-economic offer. The economic offer, a "final offer," was tomaintain the economic status quo.'9Respondent's noneco-nomic offer to the Union contained, inter alia, apparentlyminor Respondent concessions on the no-strike language.The Union rejected the economic package offered by Re-spondent. Respondent rejected all Union alternatives to thecheckoff. The Union did not withdraw its alternatives tocheckoff and did not accept Respondent's noneconomicpackage.The Union presented its economic and noneconomic pro-posals at the first meetings in December 1977. At the collec-tive-bargaining session, 3 months, I 1! collective-bargainingsessions, and 2 strikes later, Respondent, in response to theUnion's "demand" for an economic counteroffer, informedthe Union that it was not yet prepared to do so. The groundwas that it was necessary to review the theretofore agreed-upon noneconomic provisions which the Union withdrewupon Respondent's unlawful refusal to bargain on wages.Although Respondent makes much, in conclusionary terms,of other noneconomic issues which remained unresolved,upon the resumption of post-strike bargaining, the Unionhad abandoned the one demand to which Respondent had"philosophical" objections the checkoff clause. Whateverthe feasibility or wisdom of the Union's alternative posi-tions on separate checks or separate tables for the collectionof union dues, neither position was a contractual checkoffposition. In response to this union retreat, Respondent of-fered a "take it or leave it" wage offer keep the status quo.Respondent termed its wage offer "a final offer."It would seem that by such conduct Respondent was en-gaging in "bargaining" calculated to ensure that no agree-ment would be reached; or, in the alternative, that anany unconditional offer to return to work ..the 5-day period serves nouseful purpose and backpay will commence as of the date of the uncondi-tional offer to return to work." National Car Rental System, Inc., Car RentalDivision, 237 NLRB No. 23 (1978). Here, Respondent told the listed unfairlabor practice strikers that they were permanently replaced economic strik-ers; this conduct induced the February 3 unfair labor practice strike. Not-withstanding that some of both classes of unfair labor practice strikers re-turned to work on February 3 and 6, many others did not return to work formany weeks. Respondent, by such conduct, therefore rejected and undulydelayed, respectively, the unconditional offer to return to work and the rein-statement of the strikers. Cf. Drug Package Company, Inc., 228 NLRB 108,121 (1977) (Then Member Fanning and Member Jenkins, dissenting in part)." There is no union assertion that Respondent's position that it was "com-petitive" in its wage rates in the Atlanta area was untrue.48 PILL.OWTEX CORPORATIONagreement would be on terms it would dictate. When theUnion abandoned its absolute checkoff demand, Respon-dent then closed the door by submitting a final position-take it or leave it. In the light of its past unfair labor prac-tices, and its statement to Draper that Respondent mightnot have a wage proposal, such post-strike "bargaining"cannot be said to be good-faith bargaining, notwithstandingthe fact that Respondent is under no affirmative duty togrant a wage increase. Respondent, by such cat and mousetactics, showed it had no "serious intent" to reach a com-mon settlement ground. Romo Paper Products Corp., 220NLRB 519 (1975), and cases citedEven assuming that Respondent's subsequent table bar-gaining, viewed in isolation, amounted to "good faith" bar-gaining, Respondent may not escape the consequences ofhaving caused an unfair labor practice strike by its insis-tence on fragmented bargaining, Vanderbilt Products, Inc.,129 NLRB 1323 (1961), enfd. 297 F.2d 833 (2d Cir. 1961);unlawfully threatening the unfair labor practice strikerswith permanent replacement, not reinstating them immedi-ately; and then, with unfair labor practice strikers still unre-instated, bringing the Union to the bargaining table as adefeated enemy. To say that Respondent's subsequent bar-gaining was mere "hard bargaining," that it washed theslate clean when it then made an economic offer no self-respecting union could accept, and then refused to bargainat all with regard to this first, final, and only wage offer fliesin the face of the prohibitions imposed on parties not toengage in mere surface bargaining or shadow boxing to adraw. While I am not at all suggesting that Respondent wasobliged to make any concession with regard to wages, it wasnot engaged in the good-faith collective bargaining requiredby Section 8(a)5) of the Act when it made a take it or leaveit offer on wages and refused thereafter to bargain with theUnion after the Union capitulated on the checkoff clause.N.L.R.B. v. Herman Sausage Co., Inc., 275 F.2d 229 (5thCir. 1960); Carpenters District Council of Jacksonville, Flor-ida, et al., 221 NLRB 876 (1975); Romo Paper ProductsCorp., supra; N.L.R.B. v. Reed and Prince ManufacturingCompany, 205 F.2d 131, 139 (Ist Cir. 1953); cert. denied346 U.S. 887; Local Union 103, International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIOet al. (Associated General Contractors of America, EvomvilleChapter, Inc.), 190 NLRB 741, 742 (1971). Respondent'sconduct comes directly within the proscription of N.L.R.B.v. Reed & Prince Manufacturing Company, supra, 134-135,wherein the court stated that while the Board:... cannot force an employer to make a "concession"on any specific issue or to adopt any particular posi-tion, the employer is obliged to make some reasonableeffort in some direction to compose his differences withthe union, if Section 8(aXS5) is to be read as imposingany substantial obligation at all.I therefore conclude that Respondent's post-strike bar-gaining neither vitiated nor cured its prior violations of Sec-tion 8(a)(5) and, indeed, continued to demonstrate bad-faith bargaining.Upon the basis of the foregoing findings of fact, and theentire record, I make the following:CONCLISIONS OF LAWI. Pillowtex Corporation, Respondent herein, is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Brotherhood of Firemen & Oilers, theUnion herein, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees employedby Respondent at its Atlanta, Georgia, facility but exclud-ing the expediter, all office clerical employees, professionalemployees, guards, and supervisors as defined in the Actconstitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since August 26, 1977, the Union has been, and isnow, the exclusive representative of all employees in theaforesaid bargaining unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.5. The strikes by Respondent employees of February 1and 3, 1978, were unfair labor strikes from their inception.6. By refusing, commencing January 24, 1978, to permitdiscussion of economic issues in contract negotiations untilall noneconomic terms were agreed on, by requiring as acondition of any such discussion that the Union agree toaccept Respondent's terms on noneconomic issues, and byrefusing to bargain on its economic offer, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act7. By refusing to reinstate immediately unfair labor prac-tice strikers to their former positions of employment upontheir unconditional applications for such employment onFebruary 2 and 6, 1978, and by permanently replacing thelisted February I economic strikers, Respondent violatedSection 8(a)(3) and (1) of the Act. Weather Tee Corporation,238 NLRB 10 (1978).8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(aX)I), (3) and (5) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Notwithstanding that Respondent ultimately reinstated allunfair labor practice strikers, it told them and they werepermanently replaced and rejected and unduly delayedsuch reinstatement for many of the strikers, National CarRental System, Inc., 237 NLRB 23, supra. I shall thereforeorder that each of the strikers be made whole for any loss ofearnings he or she may have suffered as a result of Respon-dent's refusal to reinstate them commencing with the datewhen the unconditional offer was made as to them, anduntil reinstatement, by paying to each of them a sum ofmoney equal to that which each would have earned aswages, less any net earnings during such period, togetherwith interest, to be computed in the manner prescribed bythe Board in F W. Woolworth Company, 90 NLRB 28949 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1950), and Florida Sleel Corporation. 231 NLRB 651(1977).20 See Weather 7ee Corp.. supra.Having found that Respondent has refused to bargain ingood faith with the Union, it will be recommended thatRespondent, in good faith, bargain collectively, upon re-quest, with the Union as the exclusive representative of theemployees in the appropriate unit and, if an understandingis reached, embody such understanding in a signed agree-ment.As in Yama Woodcrafi, Inc., d/h/a Cal-Pacific FurnitureManufacturing Co., supra, the General Counsel has notsought an extension of the certification year (see Mar-JacPoultry Company, Inc., 136 NLRB 785 (1962)) but appar-ently seeks only a general bargaining order to remedy theunlawful refusal to bargain. Here, as in Yama Woodcraft,some 9 months into the certification year have gone by andRespondent has not bargained in good faith. Under thesecircumstances, rather than provide an extension period ofapproximately 2-1/2 months from the resumption of thenegotiations, I am of the view that a general bargainingorder is more meaningful. See Federal Pacific Electric Com-pany, 215 NI.RB 861 (1969).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2'The Respondent, Pillowtex Corporation, Atlanta, Geor-gia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withInternational Brotherhood of Firemen and Oilers, hereincalled the Union, as the exclusive representative of its em-ployees in the following appropriate unit:All production and maintenance employees em-ployed by Respondent at its Atlanta, Georgia facilitybut excluding the expediter, all office clerical employ-ees, professional employees, guards and supervisors asdefined in the Act.(b) Discriminating against its employees who engage inan unfair labor practice strike by refusing to reinstate them2 See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and recommended Order, and all objections theretoshall he deemed waived for all purposes.immediately upon their unconditional offer to return towork in their former positions of employment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Upon request, bargain collectively with the Union asthe exclusive representative of all employees in the afore-said appropriate unit with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment and, if an agreement is reached, embody suchunderstanding in a signed agreement.(b) Make whole all those unfair labor practice strikers ofFebruary I and 3 for any loss of earnings they may havesuffered by reason of the refusal to immediately reinstatethem by payment to each a sum of money equal to thatwhich each employee would normally have earned duringthe period commencing when the unconditional offer forreinstatement was made to the date of Respondent's rein-stating such employee. Backpay shall be computed on thebasis of calendar quarters in accordance with the methoddescribed above in the section entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its premises in Atlanta, Georgia, copies of theattached notice marked "Appendix."22Copies of said no-tice, on forms provided by the Regional Director for Re-gion 10, after being duly signed by Respondent's represent-ative, shall be posted by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(e) Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.22 In the event that this Order is enforced by a judgment of a United Statescourt of appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof a United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."50